UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6275


HOWELL W. WOLTZ,

                Plaintiff - Appellant,

          v.

JEREMY NASH, individually and in his official capacity;
BRIGETTE SEAFUS, individually and in official capacity; JOEL
ZIEBLER, individually and in his official capacity and
unnamed defendants,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cv-00058)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.     J. Christopher Krivonyak,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howell    W.    Woltz     appeals   the   district    court’s     order

dismissing      his     civil    complaint,        which    was    filed    pursuant

to   Bivens     v.     Six    Unknown    Named     Agents   of    Fed.     Bureau   of

Narcotics,     403     U.S.    388    (1971),     for   failure   to     exhaust    his

available administrative remedies.                 We have reviewed the record

and conclude the district court did not err in reaching this

dispositive conclusion.              Accordingly, we affirm for the reasons

stated by the district court.               See Woltz v. Nash, No. 5:11-cv-

00058 (S.D.W. Va. Feb. 1, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                           2